                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 1 of 6



 1                                                                    The Honorable Ricardo Martinez

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8   RUSSEL H. DAWSON, Personal                            No. 2:19-cv-01987-RSM
     Representative of the Estate of Damaris
 9   Rodriguez; REYNALDO GIL; JOSE MARTE,
     A.G.;I.G., S.G. and D.G,
10
                      Plaintiffs,
11                                                         STIPULATION AND ORDER
             v.                                            AMENDING CASE SCHEDULE
12
     SOUTH CORRECTIONAL ENTITY                             NOTE ON MOTION CALENDAR:
13   (“SCORE”), a Governmental Administrative              May 26, 2020
     Agency; PENNY BARLEY; JIM KELLY;
14   TODD BARKER; BRITTNEY PALMORE;
     BRANDON HEATH; PEDRO SANTOS;
15   MANDI JARAMILLO; WILLIAM WOO;
     BENDA SCOTT a/k/a BRENDA SCOTT;
16   ETHAN GLOVER; CHRISTOPHER FOY;
     JANE DORE; COLMINTON ALLEN;
17   AARON SEIPP; SCORE JOHN DOES 1-10;
     NAPHCARE, INC., an Alabama Corporation;
18   REBECCA VILLACORTA; HENRY TAMBE;
     NANCY WHITNEY; BILLIE STOCKTON;
19   BRITTANY MARTIN; JESSICA LOTHROP;
     BROOKE WALLACE; SALLY MUKWANA;
20   JOAN KOSANKE; RITA WHITMAN;
     VIRGINIA RICHARDSON; NAPHCARE
21   JOHN DOES 1-10; ; KING COUNTY, a
     political subdivision of the State of Washington;
22   RAUL ADAMS; LELAND ADAMS; ALAN
     TAG,
23
                      Defendants.
24

25                                           STIPULATION
26           COME NOW the parties, by and through their respective counsel of record, who hereby
27   stipulate to a six-month extension of the discovery deadlines and trial dates as set forth in the

      STIPULATION AND ORDER EXTENDING CASE SCHEDULE - 1                  Williams Kastner
                                                                         1515 SW Fifth Avenue, Suite 600
                                                                         Portland, OR 97201-5449
                                                                         (503) 228-7967
     7098125.1
                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 2 of 6



 1   Court’s Order Setting Trial Date and Related Dates (ECF No. 40) as follows:

 2                                                       Current Deadline            Stipulated Deadline
 3      Expert Disclosures Pursuant to FRCP              October 14, 2020            April 14, 2021
        26(a)(2)
 4      Deadline for Filing of Discovery Related         November 13, 2020           May 14, 2021
        Motions
 5
        Discovery Cutoff                                 December 14, 2020           June 14, 2021
 6      Deadline for Filing Dispositive Motions          January 12, 2021            July 13, 2021
 7      Deadline to Conduct Mediation                    February 26, 2021           August 27, 2021

 8      Motions in Limine                                March 15, 2021              September 13, 2021
        Agreed PreTrial Order                            March 31, 2021              September 20, 2021
 9
        Pretrial Conference                              To Be Scheduled             To Be Scheduled
10      Deadline for Filing Trial Briefs, Proposed       April 7, 2021               October 6, 2021
        Voir Dire, Jury Instructions, Neutral
11      Statement of the Case, Trial Exhibits
12      Jury Trial                                       April 12, 2021              November 29, 2021

13           The amendment to the current case schedule is requested for the following reasons:
14           1.       As the Court is aware, Washington Governor Jay Inslee’s “stay at home” order,
15   entered in response to the COVID-19 pandemic, has been extended to May 31, 2020.
16           2.       Plaintiffs have named as defendants 28 individuals, all of whom are classified as
17   “first responders” and/or “essential workers”. Because of the current pandemic, obtaining
18   access to the defendants, and scheduling their time, is very limited. Consequently, it will be
19   almost impossible to schedule any of the individual defendants’ depositions before August.
20           3.       In order for the anticipated experts in this matter to complete their reports, it is
21   necessary to complete these key depositions. There are also numerous non-party fact witnesses
22   that will need to be deposed.
23           4.       Because the deposition transcripts will not be available for expert review in time
24   for the parties’ experts to submit Fed. R. Civ. P. 26-compliant reports by the October 14
25   deadline, the parties agree that good cause exists for extending the pending deadlines by a
26   period of time sufficient to enable the parties’ experts to consider the transcripts and complete
27   their reports, for discovery to be completed and dispositive motions prepared and filed.

      STIPULATION AND ORDER EXTENDING CASE SCHEDULE - 2                     Williams Kastner
                                                                            1515 SW Fifth Avenue, Suite 600
                                                                            Portland, OR 97201-5449
                                                                            (503) 228-7967
     7098125.1
                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 3 of 6



 1           5.       The parties agree and stipulate that, due to the foregoing, all other deadlines

 2   should be extended by six months as set forth above.

 3           6.       The parties further stipulate to the entry of the order below, reflecting the above

 4   agreement.

 5           RESPECTFULLY SUBMITTED the 26th day of May 2020.

 6

 7    WILLIAMS KASTNER                                    KRUTCH LINDELL BINGHAM JONES, PS
 8    By: /s/Heidi L. Mandt                               By: /s/ Nathan J. Bingham
          Heidi L. Mandt, WSBA # 26880                       Nathan J. Bingham, WSBA #46325
 9        Email: hmandt@williamskastner.com                  Email: JNB@krutchlindell.com
          1515 SW Fifth Avenue, Suite 600                    James T. Anderson, WSBA #40494
10        Portland, OR 97201-5449                            Email: JTA@krutchlindell.com
          Telephone: (503) 228-7967                          Jeffrey C. Jones, WSBA #7670
11                                                           Email: JCJ@krutchlindell.com
      Attorneys for the NaphCare Defendants                  600 University Street, Suite 1701
12                                                           Seattle, WA 98101
                                                             Telephone: (206) 682-1505
13
                                                          TERRELL MARSHALL LAW GROUP
14                                                        PLLC
15                                                        By: /s/ Toby J. Marshall
                                                              Toby J. Marshall, WSBA #32726
16                                                            Email: tmarshall@terrellmarshall.com
                                                              Maria Hoisington-Bingham, WSBA
17                                                            #51493
                                                              Email:
18                                                            mhoisington@terrellmarshall.com
                                                              936 North 34th Street, Suite 300
19                                                            Seattle, Washington 98103-8869
                                                              Telephone: (206) 816-6603
20
                                                          Attorneys for Plaintiffs
21

22

23

24

25

26

27

      STIPULATION AND ORDER EXTENDING CASE SCHEDULE - 3                    Williams Kastner
                                                                           1515 SW Fifth Avenue, Suite 600
                                                                           Portland, OR 97201-5449
                                                                           (503) 228-7967
     7098125.1
                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 4 of 6



 1    LAW, LYMAN, DANIEL, KAMERRER &                 DANIEL T. SATTERBERG
      BOGDANOVICH, P.S.                              King County Prosecuting Attorney
 2

 3    By: /s/ John E. Justice                        By: /s/ Daniel L. Kinerk
          John E. Justice, WSBA # 23042              Daniel L. Kinerk, WSBA #13537
 4        Email: jjustice@lldkb.com                  Email: Dan.Kinerk@kingcounty.gov
          P.O. Box 11880                             Raam Wong, WSBA #13537
 5        Olympia, WA 98508-1880                     Email: Raam.Wong@kingcounty.gov
          Telephone: (360) 754-3480                  Senior Deputy Prosecuting Attorney
 6                                                   500 Fourth Ave., 9th Floor
      KEATING, BUCKLIN & MCCORMACK,                  Seattle, WA. 98104
 7    INC., P.S.                                     Telephone: (206) 296-8820

 8    By: /s/ Stewart A. Estes                       Attorneys for the King County Defendants
          Stewart A. Estes, WSBA #15535
 9        Email: sestes@kbmlawyers.com
          801 Second Avenue, Suite 1210
10        Seattle, WA 98104
          Telephone: (206) 623-8861
11
      Attorneys for the SCORE defendants
12

13                                             ORDER

14       IT IS HEREBY ORDERED that based on the stipulation of the parties, Court’s Order
15   Setting Trial Date and Related Dates (ECF No. 40) is amended as set forth above.
16       DATED this 1st day of June, 2020.
17

18

19

20
                                                 A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

      STIPULATION AND ORDER EXTENDING CASE SCHEDULE - 4              Williams Kastner
                                                                     1515 SW Fifth Avenue, Suite 600
                                                                     Portland, OR 97201-5449
                                                                     (503) 228-7967
     7098125.1
                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 5 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER EXTENDING CASE SCHEDULE - 5       Williams Kastner
                                                             1515 SW Fifth Avenue, Suite 600
                                                             Portland, OR 97201-5449
                                                             (503) 228-7967
     7098125.1
                 Case 2:19-cv-01987-RSM Document 69 Filed 06/01/20 Page 6 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     CERTIFICATE OF SERVICE - 1                              Williams Kastner
                                                             1515 SW Fifth Avenue, Suite 600
     ( 2:19-cv-01987)                                        Portland, OR 97201-5449
                                                             (503) 228-7967
     7098125.1
